

116 HR 3254 IH: Protecting Infrastructure and Promoting the Economy Act
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3254IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Delgado introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of the Environmental Protection Agency to establish a discretionary
			 grant program for drinking water and wastewater infrastructure projects,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Infrastructure and Promoting the Economy Act or the PIPE Act. 2.Drinking water and wastewater infrastructure discretionary grant program (a)DefinitionsIn this section:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)ProgramThe term program means the drinking water and wastewater infrastructure discretionary grant program established under subsection (b).
 (b)Establishment of programNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a drinking water and wastewater discretionary grant program to provide grants on a competitive basis to eligible entities for investments in drinking water and wastewater infrastructure projects.
 (c)Eligible entitiesAn entity eligible to receive a grant under the program is— (1)a State;
 (2)a unit of local government; (3)a federally recognized Indian Tribe; or
 (4)a public or nonprofit water utility. (d)Eligible projectsA project eligible to be carried out with funds under the program includes—
 (1)one or more activities that are eligible for assistance under section 603(c) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c));
 (2)one or more activities described in section 1452(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)); and
 (3)any other drinking water infrastructure project or wastewater infrastructure project that the Administrator determines to appropriate.
				(e)Application
 (1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application in such manner and containing such information as the Administrator may require.
 (2)Bundling of projectsAn eligible entity may include more than 1 project in a single application. (3)DeadlineAn application shall be submitted to the Administrator not later than 180 days after the date on which the notice of funding opportunity and the selection criteria are issued under subsection (f)(1)(B).
				(f)Selection
				(1)Criteria
 (A)In generalThe Administrator shall establish criteria in accordance with this subsection to use in selecting projects to receive a grant under the program.
 (B)PublicationNot later than 60 days after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall—
 (i)issue a notice of funding opportunity for the program; and (ii)include in the notice the selection criteria established under subparagraph (A).
 (2)PriorityIn selecting projects to receive a grant under the program, the Administrator shall give priority to projects—
 (A)for which a Federal grant would assist in completing an overall financing package for the project; and
 (B)that would help bring— (i)public water systems (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) into compliance with the Safe Drinking Water Act (42 U.S.C. 300f et seq.); or
 (ii)publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)) into compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
 (3)Geographical distributionFor each fiscal year, in providing grants under the program, the Administrator shall ensure that the funds are distributed—
 (A)on an equitable geographical basis; and (B)in a manner that balances the needs of urban, suburban, and rural communities.
 (4)DeadlineNot later than 1 year after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall select projects to receive grants under the program.
				(g)Requirements
 (1)Total State limitFor each fiscal year, the total amount provided under the program for projects in a single State shall not exceed 20 percent of the total amount made available to carry out the program.
 (2)Federal shareThe Federal share of the cost of a project carried out with a grant under the program shall not exceed 100 percent.
 (h)RegulationsThe Administrator may promulgate such regulations as may be necessary to carry out this section. (i)Davis-Bacon (1)In generalNotwithstanding any other provision of law, all laborers and mechanics employed by contractors or subcontractors on projects carried out in whole or in part using a grant under the program shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act.).
 (2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
 (j)Buy AmericaNotwithstanding any other provision of law, the Administrator may not provide a grant under the program for a project unless the project meets the requirements described in section 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)).
 (k)ReportsNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress and make publicly available a report on the implementation of the program.
			(l)Funding
 (1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000,000 for each of fiscal years 2020 through 2029.
 (2)AvailabilityFunds made available to carry out this section shall be available until expended. 